 Case 1:18-cv-00303-MAC Document 15 Filed 12/26/18 Page 1 of 3 PageID #: 76



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

EQUAL EMPLOYMENT                                    §
OPPORTUNITY COMMISSION,                             §
                                                    §
                      Plaintiff,                    §
                                                    §      CIVIL ACTION NO.
                                                    §      1:18-CV-00303
                      v.                            §
                                                    §
STEEL PAINTERS, LLC, f/k/a STEEL                    §      JURY TRIAL
PAINTERS, INC.                                      §
                                                    §
                      Defendant.                    §
                                                    §
___________________________________                 §

                    UNOPPOSED MOTION FOR STAY DURING FEDERAL
                             GOVERNMENT SHUTDOWN

       Plaintiff Equal Employment Opportunity Commission (“EEOC”) moves to stay this

litigation and extend all deadlines due to the lapse in appropriations and government shutdown.

1.     The EEOC is the federal government agency charged by Congress with interpreting,

administering, and enforcing the federal employment discrimination laws, including the

Americans with Disabilities Act of 1990 under which the EEOC has filed the instant lawsuit.

2.     Federal government appropriations lapsed at midnight on December 21, 2018. As a federal

agency, the EEOC is subject to the federal Antideficiency Act which provides in part that an

“officer or employee of the United States Government …may not …involve [the] government in

a contract or obligation for the payment of money before an appropriation is made unless

authorized by law.” 31 U.S.C. § 1341(a)(1)(B). Furthermore, a federal agency like the EEOC

“may not accept voluntary services …or employ personal services exceeding that authorized by

law except for emergencies involving the safety of human life or the protection of property.” 31



                                                1
 Case 1:18-cv-00303-MAC Document 15 Filed 12/26/18 Page 2 of 3 PageID #: 77



U.S.C. § 1342. Accordingly, EEOC personnel, including the undersigned attorney of record, is

prohibited from litigating this matter during the shutdown, except for a four-hour wind-down on

December 26, 2018.

3.     Therefore, the EEOC seeks an order to stay this litigation for the duration of the lapse in

agency appropriations and to extend all deadlines for the same duration as the lapse.

4.     Counsel for the EEOC has contacted counsel for Defendant regarding this motion, and

defense counsel has no objection.

       WHEREFORE, Plaintiff requests that this Court enter an Order staying this litigation and

extending all deadlines by the same duration as the shutdown.

                                             Respectfully submitted,

                                             EQUAL EMPLOYMENT
                                             OPPORTUNITY COMMISSION

                                              /s/_Claudia Molina-Antanaitis __
                                             Claudia Molina-Antanaitis
                                             Attorney-in-Charge
                                             Bar No. (none – Maryland)
                                             Equal Employment Opportunity Commission
                                             1919 Smith Street, 6th Floor
                                             Houston, Texas 77002
                                             (713) 651-4952
                                             (713) 651-7995 [facsimile]
                                             claudia.molina@eeoc.gov


                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with lead attorney of record for Defendants, Mr.
Robert J. Hambright, by email on December 21, 2018. Defendant does not oppose this Motion.

                                             /s/ Claudia Molina-Antanaitis_
                                             Claudia Molina-Antanaitis




                                                2
 Case 1:18-cv-00303-MAC Document 15 Filed 12/26/18 Page 3 of 3 PageID #: 78




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Unopposed Motion for Stay Due to
Federal Government Shutdown was served this day, December 26, 2018, via the Court’s ECF
system on Defendant’s counsel of record, as follows:

Robert J. Hambright
Orgain Bell & Tucker, LLP
470 Orleans Street
4th Floor
Beaumont, Texas 77704-1751
rjh@obt.com


                                           /s/ Claudia Molina-Antanaitis_
                                           Claudia Molina-Antanaitis




                                              3
